EXECUTION VERSION























TENTH AMENDED AND RESTATED OMNIBUS AGREEMENT
among
HOLLYFRONTIER CORPORATION
HOLLY ENERGY PARTNERS, L.P.
and
CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES
















 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
Article I
 
Definitions
4
1.1
 
Definitions
4
Article II
 
Business Opportunities
11
2.1
 
Restricted Businesses
11
2.2
 
Permitted Exceptions
11
2.3
 
Procedures
12
2.4
 
Scope of Prohibition
14
2.5
 
Enforcement
14
2.6
 
Limitation on Acquisitions of Subject Assets by Partnership Group Members
14
Article III
 
Indemnification
14
3.1
 
Environmental Indemnification
14
3.2
 
Limitations Regarding Environmental Indemnification
17
3.3
 
Right of Way Indemnification
17
3.4
 
Additional Indemnification
17
3.5
 
Indemnification Procedures
18
3.6
 
Limitation on Indemnification Obligations
19
3.7
 
Exclusion from Indemnification
20
Article IV
 
General and Administrative Expenses
20
4.1
 
General
20
Article V
 
Right of First Refusal
21
5.1
 
Holly Right of First Refusal: Prohibition on Transfer of Refinery Related Assets
21
5.2
 
Procedures
22
Article VI
 
Holly Purchase Option
24
6.1
 
Option to Purchase Tulsa Transferred Assets
24
Article VII
 
Miscellaneous
24
7.1
 
Choice of Law
24
7.2
 
Arbitration Provision
24
7.3
 
Notice
25
7.4
 
Entire Agreement
26
7.5
 
Termination of Article II
26
7.6
 
Amendment or Modification
26
7.7
 
Assignment
26
7.8
 
Additional Partnership Entities
27
7.9
 
Counterparts
27
7.10
 
Severability
27
7.11
 
Further Assurances
27
7.12
 
Rights of Limited Partners
27
7.13
 
Headings
27
7.14
 
[Intentionally omitted]
27
7.15
 
Limitation of Damages
27




    i

--------------------------------------------------------------------------------



TENTH AMENDED AND RESTATED OMNIBUS AGREEMENT
THIS TENTH AMENDED AND RESTATED OMNIBUS AGREEMENT (the “Agreement”) is being
entered into on September 26, 2014 by and among HollyFrontier Corporation, a
Delaware corporation (“Holly”), the other Holly Entities (as defined herein)
listed on the signature pages hereto, Holly Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”), and the other Partnership Entities (as
defined herein) listed on the signature pages hereto, and amends and restates in
its entirety the Ninth Amended and Restated Omnibus Agreement entered into on
January 7, 2014 and effective as of January 7, 2014 (as amended, the “Ninth
Amended Omnibus Agreement”) among Holly, Navajo Pipeline Co., L.P., a Delaware
limited partnership (“Navajo Pipeline”), Holly Logistic Services, L.L.C., a
Delaware limited liability company (“Holly GP”), HEP Logistics Holdings, L.P., a
Delaware limited partnership (the “General Partner”), the Partnership, HEP
Logistics GP, L.L.C., a Delaware limited liability company (the “OLP GP”), and
Holly Energy Partners – Operating, L.P., a Delaware limited partnership (the
“Operating Partnership”) and the other Holly Entities and Partnership Entities
signatory thereto.
R E C I T A L S:
WHEREAS, the Parties entered into an Omnibus Agreement on July 13, 2004 (as
amended, the “Original Omnibus Agreement”) to evidence their agreement, as more
fully set forth in Article II, with respect to those business opportunities that
the Holly Entities and Holly GP would not engage in, directly or indirectly,
during the term of the Original Omnibus Agreement unless the Partnership
declined to engage in any such business opportunity for its own account;
WHEREAS, the Parties entered into the Original Omnibus Agreement to evidence
their agreement, as more fully set forth in Article III, with respect to certain
indemnification obligations of the Parties to each other;
WHEREAS, the Parties entered into the Original Omnibus Agreement to evidence
their agreement, as more fully set forth in Article IV, with respect to the
amount to be paid by the Partnership for the general and administrative services
to be performed by Holly and its Affiliates (as defined herein) for and on
behalf of the Partnership Entities and their Subsidiaries;
WHEREAS, the Parties entered into the Original Omnibus Agreement to evidence
their agreement, as more fully set forth in Article V, with respect to Holly’s
right of first refusal relating to the Assets (as defined herein);
WHEREAS, in connection with that certain LLC Interest Purchase Agreement dated
as of June 1, 2009, by and among Holly, Navajo Pipeline and the Operating
Partnership, pursuant to which Navajo Pipeline transferred and conveyed to the
Operating Partnership, and the Operating Partnership has acquired, all of the
limited liability company interests of Lovington-Artesia, L.L.C., the entity
that owns the 16” Lovington/Artesia Intermediate Pipeline (as defined herein),
the Parties amended and restated the Original Omnibus Agreement and entered into
the First Amended and Restated Omnibus Agreement (the “First Amended Omnibus
Agreement”);
WHEREAS, in connection with that certain Asset Purchase Agreement dated as of
August 1, 2009, by and between Holly Refining & Marketing – Tulsa LLC (“Holly
Tulsa”) and HEP Tulsa LLC (“HEP Tulsa”), pursuant to which Holly Tulsa
transferred and conveyed to HEP Tulsa, and HEP Tulsa acquired, the Tulsa
Transferred Assets (as defined herein), the Parties amended and restated the
First Amended Omnibus Agreement and entered into the Second Amended and Restated
Omnibus Agreement (the “Second Amended Omnibus Agreement”);

    1

--------------------------------------------------------------------------------



WHEREAS, in connection with (i) that certain Asset Sale and Purchase Agreement
dated as of October 19, 2009, by and among Holly Tulsa, HEP Tulsa and Sinclair
Tulsa Refining Company (“Sinclair”), pursuant to which HEP Tulsa acquired the
Sinclair Transferred Assets (as defined herein), (ii) that certain Asset
Purchase Agreement dated as of December 1, 2009, by and among Holly, Navajo
Pipeline and HEP Pipeline L.L.C. (“HEP Pipeline”), pursuant to which Navajo
Pipeline agreed to transfer and convey to HEP Pipeline, and HEP Pipeline agreed
to acquire, the Beeson Pipeline (as defined herein), and (iii) that certain LLC
Interest Purchase Agreement by and among Holly, Navajo Pipeline and the
Operating Partnership, pursuant to which Navajo Pipeline agreed to transfer and
convey to the Operating Partnership, and the Operating Partnership agreed to
acquire, all of the limited liability company interests of Roadrunner Pipeline,
L.L.C., the entity that owns the Roadrunner Pipeline (as defined herein), the
Parties amended and restated the Second Amended Omnibus Agreement and entered
into the Third Amended and Restated Omnibus Agreement (the “Third Amended
Omnibus Agreement”);
WHEREAS, in connection with that certain LLC Interest Purchase Agreement dated
as of March 31, 2010, by and among Holly, Lea Refining Company, Holly Tulsa, HEP
Refining, L.L.C. (“HEP Refining”) and HEP Tulsa (the “March 2010 Drop Down LLC
Interest Purchase Agreement”), pursuant to which Holly, Lea Refining Company and
Holly Tulsa agreed to transfer and convey to HEP Refining and HEP Tulsa the
Additional Tulsa East Assets (as defined herein) and the Additional Lovington
Assets (as defined herein), the Parties amended and restated the Third Amended
Omnibus Agreement and entered into the Fourth Amended and Restated Omnibus
Agreement (the “Fourth Amended Omnibus Agreement”);
WHEREAS, in connection with the construction of the Tulsa Interconnecting
Pipelines (as defined herein), Holly Tulsa, HEP Tulsa and Holly Energy Storage –
Tulsa LLC entered into that certain Second Amended and Restated Pipelines,
Tankage and Loading Rack Throughput Agreement (Tulsa East), dated as of August
31, 2011, pursuant to which HEP Tulsa agreed to provide transportation services
to Holly Tulsa with respect to the Tulsa Interconnecting Pipelines (the “Tulsa
Throughput Agreement”), the Parties amended and restated the Fourth Amended
Omnibus Agreement and entered into the Fifth Amended and Restated Omnibus
Agreement (the “Fifth Amended Omnibus Agreement”);
WHEREAS, in connection with that certain LLC Interest Purchase Agreement
effective as of November 1, 2011, by and among Holly, Frontier Refining LLC
(“Frontier Cheyenne”), Frontier El Dorado Refining LLC (“Frontier El Dorado”),
the Operating Partnership and the Partnership, (the “November 2011 Frontier Drop
Down LLC Interest Purchase Agreement”), pursuant to which Frontier Cheyenne and
Frontier El Dorado agreed sell to the Operating Partnership the entities that
own the Cheyenne Assets (as defined herein) and the El Dorado Assets (as defined
herein), the Parties amended and restated the Fifth Amended Omnibus Agreement
and entered into the Sixth Amended and Restated Omnibus Agreement (the “Sixth
Amended Omnibus Agreement”);
WHEREAS, in connection with that certain LLC Interest Purchase Agreement dated
as of July 12, 2012, by and among Holly, HEP UNEV Holdings LLC (“HEP UNEV”) and
the Partnership (the “UNEV LLC Interest Purchase Agreement”), pursuant to which
Holly agreed to sell to HEP UNEV the entity that owns 75% of all of the issued
and outstanding membership interests of UNEV Pipeline, LLC, the entity that owns
the UNEV Pipeline (as defined herein), the Parties amended and restated the
Sixth Amended Omnibus Agreement and entered into the Seventh Amended and
Restated Omnibus Agreement (the “Seventh Amended Omnibus Agreement”);
WHEREAS, in connection with that certain Transportation Services Agreement
(Malaga) dated as of July 16, 2013, to be effective as of 12:01 a.m., Dallas,
Texas time, on June 1, 2013, by and between HollyFrontier Refining & Marketing
LLC (“HFRM”) and Operating Partnership, pursuant to

    2

--------------------------------------------------------------------------------



which Operating Partnership will provide certain transportation services for
HFRM on the Malaga Pipeline System (as defined herein), the Parties amended and
restated the Seventh Amended Omnibus Agreement and entered into the Eighth
Amended and Restated Omnibus Agreement (the “Eighth Amended Omnibus Agreement”);
and
WHEREAS, in connection with that certain Second Amended and Restated Pipeline
Delivery, Tankage and Loading Rack Throughput Agreement (El Dorado), dated as of
January 7, 2014, and effective as of November 1, 2011, by and between Frontier
El Dorado and El Dorado Logistics LLC (the “El Dorado Throughput Agreement”),
pursuant to which El Dorado Logistics LLC will construct new storage tank
assets, the Parties amended and restated the Eighth Amended Omnibus Agreement
and entered into the Ninth Amended Omnibus Agreement; and
WHEREAS, in connection with that certain Amended and Restated Transportation
Services Agreement (Malaga), dated as of September 26, 2014, by and between HFRM
and Operating Partnership (the “Malaga TSA”), pursuant to which Operating
Partnership will provide certain transportation services for HFRM on the Malaga
Pipeline System (as defined herein), the Parties desire to amend and restate the
Ninth Amended Omnibus Agreement as provided herein.
In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
ARTICLE I
Definitions
1.1    Definitions.
As used in this Agreement, the following terms shall have the respective
meanings set forth below:
“8” and 10” Lovington/Artesia Intermediate Pipelines” means the 8-inch pipeline
running from Lovington, New Mexico to Artesia, New Mexico and the 10-inch
pipeline running from Lovington, New Mexico to Artesia, New Mexico, each owned
by Navajo Pipeline.
“16” Lovington/Artesia Intermediate Pipeline” means the 16-inch pipeline running
from Lovington, New Mexico to Artesia, New Mexico, owned by Lovington-Artesia,
L.L.C.
“2004 Product Pipelines, Terminal and Related Assets” means the assets
transferred under the July 13, 2004 Contribution, Conveyance and Assumption
Agreement at the time of the Partnership’s initial public offering.
“2008 Crude Pipelines, Tanks and Related Assets” means the Drop-Down Assets as
defined in the Purchase and Sale Agreement, dated February 25, 2008, by and
among Holly, Navajo Pipeline, Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, and Navajo Refining Company, L.L.C., as the seller
parties, and the Partnership, the Operating Partnership, HEP Woods Cross,
L.L.C., a Delaware limited liability company, and HEP Pipeline, L.L.C., a
Delaware limited liability company, as the buyer parties.
“Acquisition Proposal” is defined in Section 5.2(a).
“Additional Tulsa East Assets” means the Transferred Tulsa East Assets as
defined in the March 2010 Drop Down LLC Interest Purchase Agreement.

    3

--------------------------------------------------------------------------------



“Additional Lovington Assets” means the Transferred Lovington Assets as defined
in the March 2010 Drop Down LLC Interest Purchase Agreement.
“Administrative Fee” is defined in Section 4.1(a).
“Affiliate” is defined in the Partnership Agreement.
“Agreement” is defined in the introduction to this Agreement.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between any of the Partnership Entities, on the one hand,
and any of the Holly Entities, on the other hand, arising out of or relating to
this Agreement or the alleged breach hereof, or in any way relating to the
subject matter of this Agreement regardless of whether (a) allegedly
extra-contractual in nature, (b) sounding in contract, tort or otherwise,
(c) provided for by Applicable Law or otherwise or (d) seeking damages or any
other relief, whether at law, in equity or otherwise.
“Assets” means all of the following assets conveyed, contributed, or otherwise
transferred, directly or indirectly (including by transfer or sale of the entity
that owns such assets or the entity that owns the interests in the entity that
owns such assets), by the Holly Entities to the Partnership Entities: (i) the
2004 Product Pipelines, Terminal and Related Assets, (ii) the 8” and 10”
Lovington/Artesia Intermediate Pipelines, (iii) the 2008 Crude Pipelines, Tanks
and Related Assets, (iv) the 16” Lovington/Artesia Intermediate Pipeline, (v)
the Tulsa Transferred Assets, (vi) the Beeson Pipeline, (vii) the Roadrunner
Pipeline, (viii) the Additional Lovington Assets, (ix) the Additional Tulsa East
Assets, (x) the Sinclair Assets, (xi) the Tulsa Interconnecting Pipelines, (xii)
the Cheyenne Assets, (xiii) the El Dorado Assets, (xiv) the UNEV Pipeline, (xv)
the Malaga Pipeline System and (xvi) the El Dorado New Tank.
“Beeson Pipeline” means the 8” crude oil pipeline extending from Beeson station
to Lovington, New Mexico, owned by HEP Pipeline, L.L.C.
“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (a) any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the Applicable Person’s assets to any other Person unless immediately
following such sale, lease, exchange, or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (b) the consolidation or
merger of the Applicable Person with or into another Person pursuant to a
transaction in which the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for cash, securities, or other property, other
than any such transaction where (i) the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (ii) the holders of the Voting Securities of
the Applicable Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the Voting Securities of the surviving
Person or its parent immediately after such transaction; and (c)

    4

--------------------------------------------------------------------------------



a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of the
Exchange Act) (in the case of Holly, other than a group consisting of some of
all of the current control persons of Holly), being or becoming the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than
50% of all of the then outstanding Voting Securities of the Applicable Person,
except in a merger or consolidation that would not constitute a Change of
Control under clause (b) above.
“Cheyenne Assets” is defined in the November 2011 Frontier Drop Down LLC
Interest Purchase Agreement.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
“Claimant” is defined in Section 7.2.
“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units. For purposes of Article III, Closing Date shall mean,
with respect to a group of Assets (e.g. the 8” and 10” Lovington/Artesia
Intermediate Pipelines), the effective date of the purchase of such Assets or
the stock, partnership interests or membership interests of the entity that
directly or indirectly owned such Assets, by a Partnership Entity.
“Common Units” is defined in the Partnership Agreement.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of July 13, 2004, among Holly, Navajo Pipeline,
Holly GP, the General Partner, the Partnership, the OLP GP, the Operating
Partnership and certain other parties, together with the additional conveyance
documents and instruments contemplated or referenced thereunder.
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Covered Environmental Losses” is defined in Section 3.1.
“Disposition Notice” is defined in Section 5.2(a).
“Eighth Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“El Dorado Assets” is defined in the November 2011 Frontier Drop Down LLC
Interest Purchase Agreement.
“El Dorado New Tank” means that certain petroleum products storage tank, which
tank is being constructed in accordance with the specifications set forth in the
El Dorado Throughput Agreement.
“El Dorado Throughput Agreement” is defined in the recitals to this Agreement
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, and ordinances, now or hereafter in effect, relating to
protection of the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the

    5

--------------------------------------------------------------------------------



Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fifth Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“First Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“First ROFR Acceptance Deadline” is defined in Section 5.2(a).
“Fourth Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“General Partner” is defined in the introduction to this Agreement.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hazardous Substance” means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
“HFRM” is defined in the recitals to this Agreement.
“Holly” is defined in the introduction to this Agreement.
“Holly Entities” means Holly and each other entity listed on the signature pages
hereto as Holly Entity.
“Holly Entity” means any of the Holly Entities.
“Holly Group” means the Holly Entities and any Person controlled, directly or
indirectly, by Holly other than the Partnership Entities.
“Holly Group Member” means any member of the Holly Group.
“Indemnified Party” means the Partnership Entities or the Holly Entities, as the
case may be, in their capacity as the parties entitled to indemnification in
accordance with Article III.
“Indemnifying Party” means either the Partnership Entities or the Holly
Entities, as the case may be, in their capacity as the parties from whom
indemnification may be required in accordance with Article III including Section
3.6.
“Initial Tank Inspection” is defined in Section 3.1(c).

    6

--------------------------------------------------------------------------------



“Initial Tank Inspection Period” is defined in Section 3.1(c).
“Limited Partner” is defined in the Partnership Agreement.
“Malaga Pipeline System” means the Pipeline System, as such term is defined in
the Malaga TSA.
“Malaga TSA” is defined in the recitals to this Agreement.
“March 2010 Drop Down LLC Interest Purchase Agreement” is defined in the
recitals to this Agreement.
“Navajo Pipeline” is defined in the introduction to this Agreement.
“Ninth Amended Omnibus Agreement” is defined in the introduction to this
Agreement.
“November 2011 Frontier Drop Down LLC Interest Purchase Agreement” is defined in
the recitals to this Agreement.
“Offer” is defined in Section 2.3(b)(i).
“Offer Price” is defined in Section 5.2(a).
“OLP GP” is defined in the introduction to this Agreement.
“Operating Partnership” is defined in the introduction to this Agreement.
“Original Omnibus Agreement” is defined in the recitals to this Agreement.
“Partnership” is defined in the introduction to this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 13, 2004, as
amended by Amendment No. 1 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated February 28, 2005, as
amended by Amendment No. 2 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 6, 2005, as
amended by Amendment No. 3 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated April 11, 2008, as
amended pursuant to that certain Limited Partial Waiver of Incentive
Distribution Rights, dated July 12, 2012, and as amended by that certain
Amendment No. 4 to the First Amended and Restated Agreement of Limited
Partnership of Holly Energy Partners, L.P., dated January 16, 2013, as such
agreement is in effect on the date of this Agreement. No amendment or
modification to the Partnership Agreement subsequent to the date of this
Agreement shall be given effect for the purposes of this Agreement unless
consented to by each of the Parties.
“Partnership Entities” means the Partnership and each other entity listed on the
signature pages hereto as a Partnership Entity.
“Partnership Entity” means any of the Partnership Entities.
“Partnership Group” means the Partnership Entities and any Subsidiary of any
such Person, treated as a single consolidated entity.
“Partnership Group Member” means any member of the Partnership Group.

    7

--------------------------------------------------------------------------------



“Party” means each of the entities listed on the signature page to this
Agreement, collectively the “Parties”.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.
“Proposed Transferee” is defined in Section 5.2(a).
“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with (a)
the standards generally followed by the United States pipeline and terminalling
industries or (b) such higher standards as may be applied or followed by the
Holly Entities in the performance of similar tasks or projects, or by the
Partnership Entities in the performance of similar tasks or projects.
“Purchase Option Agreement” has the meaning set forth in the Asset Purchase
Agreement, dated August 1, 2009, between Holly Refining & Marketing – Tulsa LLC,
a Delaware limited liability company, as the seller, and HEP Tulsa LLC, a
Delaware limited liability company, as the buyer.
“Respondent” is defined in Section 7.2.
“Restricted Businesses” is defined in Section 2.1.
“Retained Assets” means the pipelines, terminals and other assets and
investments owned by any of the Holly Group Members on the date of the
Contribution Agreement that were not conveyed, contributed or otherwise
transferred to the Partnership Entities pursuant to the Contribution Agreement
or otherwise.
“Roadrunner Pipeline” means 16” crude oil pipeline extending from Slaughter
station in Texas to Lovington, New Mexico owned by Roadrunner Pipeline, L.L.C.
“ROFR Acceptance Deadline” means the First ROFR Acceptance Deadline or the
Second ROFR Acceptance Deadline, as applicable.
“Sale Assets” is defined in Section 5.2(a).
“Second Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“Second ROFR Acceptance Deadline” is defined in Section 5.2(a).
“Seventh Amended Omnibus Agreement” is defined in the recitals to this
Agreement.
“Sinclair Transferred Assets” means the HEP Tulsa Assets as defined in the Asset
Sale and Purchase Agreement dated October 19, 2009 by and among Holly Tulsa, HEP
Tulsa and Sinclair.
“Sixth Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“Subject Assets” is defined in Section 2.2(c).
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b)

    8

--------------------------------------------------------------------------------



a partnership (whether general or limited) in which such Person or a Subsidiary
of such Person is, at the date of determination, a general or limited partner of
such partnership, but only if more than 50% of the partnership interests of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person, or a combination
thereof, or (c) any other Person (other than a corporation or a partnership) in
which such Person, one or more Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.
“Third Amended Omnibus Agreement” is defined in the recitals to this Agreement.
“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.
“Tulsa Interconnecting Pipelines” means the Interconnecting Pipelines as defined
in the Tulsa Throughput Agreement.
“Tulsa Throughput Agreement” is defined in the recitals to this Agreement.
“Tulsa Transferred Assets” means the Transferred Assets as defined in the Asset
Purchase Agreement, dated August 1, 2009, between Holly Refining & Marketing –
Tulsa LLC, a Delaware limited liability company, as the seller, and HEP Tulsa
LLC, a Delaware limited liability company, as the buyer.
“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of the Assets.
“Transferred Tanks” is defined in Section 3.1(a)(iii).
“UNEV LLC Interest Purchase Agreement” is defined in the recitals to this
Agreement.
“UNEV Pipeline” means, collectively, an approximately 400 mile, 12-inch refined
products pipeline currently running from Woods Cross, Utah to Las Vegas, Nevada,
related products terminals in or near Cedar City, Utah to Las Vegas, Nevada and
other related assets owned by UNEV Pipeline, LLC.
“UNEV Profits Interest” means the membership interest in HEP UNEV held directly
or indirectly by Holly.
“Units” is defined in the Partnership Agreement.
“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.
ARTICLE IIBusiness Opportunities
2.1    Restricted Businesses. For so long as a Holly Group Member controls the
Partnership, and except as permitted by Section 2.2, Holly GP and each of the
Holly Group Members shall be prohibited from engaging in or acquiring or
investing in any business having assets engaged in the following

    9

--------------------------------------------------------------------------------



businesses (the “Restricted Businesses”): the ownership and/or operation of
crude oil pipelines or terminals, intermediate product pipelines or terminals,
refined products pipelines or terminals, truck racks or crude oil gathering
systems in the continental United States.
2.2    Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, Holly GP and the Holly Group Members may engage in the following
activities under the following circumstances:
(a)    the ownership and/or operation of any of the Retained Assets (including
replacements of the Retained Assets);
(b)    any Restricted Business conducted by a Holly Group Member or Holly GP
with the approval of the General Partner;
(c)    the ownership and/or operation of any asset or group of related assets
used in the activities described in Section 2.1 that are acquired or constructed
by a Holly Group Member or Holly GP after the Closing Date (the “Subject
Assets”) if, in the case of an acquisition, the fair market value of the Subject
Assets (as determined in good faith by the Board of Directors of Holly), or, in
the case of construction, the estimated construction cost of the Subject Assets
(as determined in good faith by the Board of Directors of Holly), is less than
$5 million at the time of such acquisition or completion of construction, as the
case may be;
(d)    the ownership and/or operation of any Subject Assets acquired by a Holly
Group Member or Holly GP after the Closing Date with a fair market value (as
determined in good faith by the Board of Directors of Holly) equal to or greater
than $5 million at the time of the acquisition; provided, the Partnership has
been offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3 and the Partnership has elected not to purchase the Subject Assets;
(e)    the ownership and/or operation of any Subject Assets constructed by a
Holly Group Member or Holly GP after the Closing Date with a construction cost
(as determined in good faith by the Board of Directors of Holly) equal to or
greater than $5 million at the time of completion of construction that the
Partnership has been offered the opportunity to purchase in accordance with
Section 2.3 and the Partnership has elected not to purchase; and
(f)    the ownership of the UNEV Profits Interest.
2.3    Procedures.
(a)    In the event that Holly GP or a Holly Group Member becomes aware of an
opportunity to acquire Subject Assets with a fair market value (as determined in
good faith by the Board of Directors of Holly) equal to or greater than $5
million, then subject to Section 2.3(b), then as soon as practicable, Holly GP
or such Holly Group Member shall notify the General Partner of such opportunity
and deliver to the General Partner, or provide the General Partner access to,
all information prepared by or on behalf of, or material information submitted
or delivered to, Holly GP or such Holly Group Member relating to such potential
transaction. As soon as practicable, but in any event within 30 days after
receipt of such notification and information, the General Partner, on behalf of
the Partnership, shall notify Holly GP or the Holly Group Member that either (i)
the General Partner, on behalf of the Partnership, has elected not to cause a
Partnership Group Member to pursue the opportunity to purchase the Subject
Assets, or (ii) the General Partner, on behalf of the Partnership, has elected
to cause a Partnership Group Member to pursue the opportunity to purchase the
Subject Assets. If, at any time, the General Partner abandons such

    10

--------------------------------------------------------------------------------



opportunity (as evidenced in writing by the General Partner following the
request of Holly GP or the Holly Group Member), Holly GP or the Holly Group
Member under this Section 2.3(a) may pursue such opportunity. Any Subject Assets
which are permitted to be acquired by Holly GP or a Holly Group Member must be
so acquired (i) within 12 months of the later to occur of (A) the date that
Holly GP or the Holly Group Member becomes able to pursue such acquisition in
accordance with the provisions of this Section 2.3(a), and (B) the date upon
which all required governmental approvals to consummate such acquisition have
been obtained, and (ii) on terms not materially more favorable to Holly GP or
the Holly Group Member than were offered to the Partnership. If either of these
conditions are not satisfied, the opportunity must be reoffered to the
Partnership in accordance with this Section 2.3(a).
(b)    Notwithstanding Section 2.3(a), in the event that (i) Holly GP or a Holly
Group Member becomes aware of an opportunity to make an acquisition that
includes both Subject Assets and assets that are not Subject Assets and the
Subject Assets have a fair market value (as determined in good faith by the
Board of Directors of Holly) equal to or greater than $5 million but comprise
less than half of the fair market value (as determined in good faith by the
Board of Directors of Holly) of the total assets being considered for
acquisition or (ii) Holly GP or a Holly Group Member desires to construct
Subject Assets with an estimated construction cost (as determined in good faith
by the Board of Directors of Holly) equal to or greater than $5 million, then
Holly GP or the Holly Group Member may make such acquisition without first
offering the opportunity to the Partnership or may construct such Subject Assets
as long as it complies with the following procedures:
(i)    Within 90 days after the consummation of the acquisition or the
completion of construction by Holly GP or a Holly Group Member of the Subject
Assets, as the case may be, Holly GP or the Holly Group Member shall notify the
General Partner in writing of such acquisition or construction and offer the
Partnership Group the opportunity to purchase such Subject Assets in accordance
with this Section 2.3(b) (the “Offer”). The Offer shall set forth the terms
relating to the purchase of the Subject Assets and, if Holly GP or any Holly
Group Member desires to utilize the Subject Assets, the Offer will also include
the commercially reasonable terms on which the Partnership Group will provide
services to Holly GP or the Holly Group Member to enable Holly GP or the Holly
Group Member to utilize the Subject Assets. As soon as practicable, but in any
event within 30 days after receipt of such written notification, the General
Partner shall notify Holly GP or the Holly Group Member in writing that either
(x) the General Partner has elected not to cause a Partnership Group Member to
purchase the Subject Assets, in which event Holly GP or the Holly Group Member
shall be forever free to continue to own or operate such Subject Assets, or (y)
the General Partner has elected to cause a Partnership Group Member to purchase
the Subject Assets, in which event the following procedures shall apply.
(ii)    If Holly GP or the Holly Group Member and the General Partner within 60
days after receipt by the General Partner of the Offer are able to agree on the
fair market value of the Subject Assets that are subject to the Offer and the
other terms of the Offer including, without limitation, the terms, if any, on
which the Partnership Group will provide services to Holly GP or the Holly Group
Member to enable it to utilize the Subject Assets, a Partnership Group Member
shall purchase the Subject Assets for the agreed upon fair market value as soon
as commercially practicable after such agreement has been reached and, if
applicable, enter into an agreement with Holly GP or the Holly Group Member to
provide services in a manner consistent with the Offer.
(iii)    If Holly GP or the Holly Group Member and the General Partner are
unable to agree within 60 days after receipt by the General Partner of the Offer
on the fair market value of the Subject Assets that are subject to the Offer or
the other terms of the Offer including, if applicable, the terms on which the
Partnership Group will provide services to Holly GP or the Holly Group Member to
enable it to utilize the Subject Assets, Holly GP or the Holly Entity and the
General Partner will engage

    11

--------------------------------------------------------------------------------



a mutually agreed upon investment banking firm to determine the fair market
value of the Subject Assets and/or the other terms on which the Partnership
Group and Holly GP or the Holly Group Member are unable to agree. Such
investment banking firm will determine the fair market value of the Subject
Assets and/or the other terms on which the Partnership Group and Holly GP or the
Holly Group Member are unable to agree within 30 days of its engagement and
furnish Holly GP or the Holly Group Member and the General Partner its
determination. The fees of the investment banking firm will be split equally
between Holly GP or the Holly Group Member and the Partnership Group. Once the
investment banking firm has submitted its determination of the fair market value
of the Subject Assets and/or the other terms on which the Partnership Group and
Holly GP or the Holly Group Member are unable to agree, the General Partner will
have the right, but not the obligation, to cause a Partnership Group Member to
purchase the Subject Assets pursuant to the Offer as modified by the
determination of the investment banking firm. The Partnership Group will provide
written notice of its decision to Holly GP or the Holly Group Member within 30
days after the investment banking firm has submitted its determination. Failure
to provide such notice within such 30-day period shall be deemed to constitute a
decision not to purchase the Subject Assets. If the General Partner elects to
cause a Partnership Group Member to purchase the Subject Assets, then the
Partnership Group Member shall purchase the Subject Assets pursuant to the Offer
as modified by the determination of the investment banking firm as soon as
commercially practicable after such determination and, if applicable, enter into
an agreement with Holly GP or the Holly Group Member to provide services in a
manner consistent with the Offer, as modified by the determination of the
investment banking firm, if applicable.
2.4    Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, Holly GP and each Holly Group Member shall be free to
engage in any business activity, including those that may be in direct
competition with any Partnership Group Member.
2.5    Enforcement. Holly GP and the Holly Group Members agree and acknowledge
that the Partnership Group does not have an adequate remedy at law for the
breach by Holly GP and the Holly Group of the covenants and agreements set forth
in this Article II, and that any breach by Holly GP or the Holly Group of the
covenants and agreements set forth in this Article II would result in
irreparable injury to the Partnership Group. Holly GP and the Holly Group
Members further agree and acknowledge that any Partnership Group Member may, in
addition to the other remedies which may be available to the Partnership Group,
file a suit in equity to enjoin Holly GP and the Holly Group from such breach,
and consent to the issuance of injunctive relief under this Agreement.
2.6    Limitation on Acquisitions of Subject Assets by Partnership Group
Members. Notwithstanding anything in this Agreement to the contrary, a
Partnership Group Member who is not a party to this Agreement is prohibited from
acquiring Subject Assets. In the event the General Partner desires a Partnership
Group Member who is not a party to this Agreement to acquire any Subject Assets,
then the General Partner shall first cause such Partnership Group Member to
become a party to this Agreement.
ARTICLE III
Indemnification


3.1    Environmental Indemnification.
(a)    Subject to Section 3.2, the Holly Entities shall indemnify, defend and
hold harmless the Partnership Entities for a period of 10 years after the
Closing Date or, solely with respect to the 2008 Crude Pipelines, Tanks and
Related Assets, 15 years after the Closing Date, as applicable, from and against
environmental and Toxic Tort losses (including, without limitation, economic
losses, diminution in value

    12

--------------------------------------------------------------------------------



suffered by third parties, and lost profits), damages, injuries (including,
without limitation, personal injury and death), liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorney’s and
expert’s fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the Partnership Entities or any third party
to the extent arising out of:
(i)    any violation or correction of violation of Environmental Laws associated
with the ownership or operation of the Assets, or
(ii)    any event or condition associated with ownership or operation of the
Assets (including, without limitation, the presence of Hazardous Substances on,
under, about or migrating to or from the Assets or the disposal or release of
Hazardous Substances generated by operation of the Assets at non-Asset
locations), including, without limitation, (A) the cost and expense of any
investigation, assessment, evaluation, monitoring, containment, cleanup, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;
but only to the extent that such violation complained of under Section 3.1(a)(i)
or such events or conditions included under Section 3.1(a)(ii) occurred before
the Closing Date (collectively, “Covered Environmental Losses”); or
(iii)    the operation or ownership by Holly and its Affiliates of any assets
not constituting part of the Assets, including but not limited to underground
pipelines retained by the Holly Entities which serve the refineries in
Lovington, New Mexico, Artesia, New Mexico and Woods Cross, Utah or the tanks
that are part of the 2008 Crude Pipelines, Tanks and Related Assets to the
extent not transferred to the Partnership Entities (the “Transferred Tanks”),
except to the extent arising out of the negligent acts or omissions or willful
misconduct of a member of the Partnership Entities.
(b)    To the extent that a good faith claim by the Partnership Entities for
indemnification under Section 3.1(a)(i) or Section 3.1(a)(ii) arises from events
or conditions at the Transferred Tanks or the soil immediately underneath the
Transferred Tanks or the Transferred Tanks’ secondary containment, and the Holly
Entities refuse to provide such indemnification, then the burden of proof shall
be on the Holly Entities to demonstrate that the events or conditions giving
rise to the claim arose after the Closing Date.
(c)    The Holly Entities shall, during the period that commences on the Closing
Date and ends five (5) years thereafter (the “Initial Tank Inspection Period”),
reimburse the Partnership Entities for the actual costs associated with the
first regularly scheduled API 653 inspection (the “Initial Tank Inspections”)
and the costs associated with the replacement of the tank mixers on each of the
Transferred Tanks after the Closing Date and any repairs required to be made to
the Transferred Tanks as a result of any discovery made during the Initial Tank
Inspections; provided, however, that (i) the Holly Entities shall not reimburse
the Partnership Entities with respect to the relocated crude oil Tank 437 in the
Artesia refinery complex and the new crude oil tank to replace crude oil Tank
439 in the Artesia refinery complex more particularly described in the
definition of 2008 Crude Pipelines, Tanks and Related Assets, and (ii) upon
expiration of the Initial Tank Inspection Period, all of the obligations of the
Holly Entities pursuant to this Section 3.1(c) shall terminate, except that the
Initial Tank Inspection Period shall be extended if, and only to the extent that
(A) inaccessibility of the Transferred Tanks during the Initial Tank Inspection
Period caused the delay of an Initial Tank Inspection originally scheduled to be
performed during the

    13

--------------------------------------------------------------------------------



Initial Tank Inspection Period, and (B) the Holly Entities received notice from
the Partnership Entities regarding such delay at the time it occurred.
(d)    The Partnership Entities shall indemnify, defend and hold harmless the
Holly Entities from and against environmental and Toxic Tort losses (including,
without limitation, economic losses, diminution in value and lost profits
suffered by third parties), damages, injuries (including, without limitation,
personal injury and death), liabilities, claims, demands, causes of action,
judgments, settlements, fines, penalties, costs, and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by the Holly Entities or any third party to the extent arising out
of:
(i)    any violation or correction of violation of Environmental Laws associated
with the operation of the Assets by a Person other than a Holly Entity or
ownership and operation of the Assets by a Person other than a Holly Entity, or
(ii)    any event or condition associated with the operation of the Assets by a
Person other than a Holly Entity or ownership and operation of the Assets by a
Person other than a Holly Entity (including, but not limited to, the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or release of Hazardous Substances generated by operation of the Assets
at non-Asset locations) except, where a Holly Entity is operating an Asset, to
the extent resulting from the negligent acts or omissions or willful misconduct
of such Holly Entity including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws, (B) the cost or expense of the preparation
and implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;
but only to the extent such violation complained of under Section 3.1(d)(i) or
such events or conditions included under Section 3.1(d)(ii) occurred after the
Closing Date; provided, however, that nothing stated above shall make the
Partnership Entities responsible for any post-Closing Date negligent actions or
omissions or willful misconduct by the Holly Entities.
(e)    Notwithstanding anything in this Agreement to the contrary, as used in
Section 3.1(a) the definition of Assets shall not include the 16”
Lovington/Artesia Intermediate Pipeline, the Beeson Pipeline, the Roadrunner
Pipeline, the Tulsa Interconnecting Pipelines, the UNEV Pipeline, the Malaga
Pipeline System (other than that certain 8” pipeline extending 50 miles from the
White City Station that was formerly used as a refined products pipeline and
that was conveyed to the Partnership Entities as part of the 2004 Product
Pipelines, Terminal and Related Assets), or the El Dorado New Tank.
3.2    Limitations Regarding Environmental Indemnification. The aggregate
liability of the Holly Entities in respect of all Covered Environmental Losses
under Section 3.1(a) shall not exceed (1) with respect to Assets other than the
2008 Crude Pipelines, Tanks and Related Assets, $15.0 million plus an additional
$2.5 million in the case of Covered Environmental Losses related to the 8” and
10” Lovington/Artesia Intermediate Pipelines (for clarity, the first $15,000,000
million limit would apply to Covered Environmental Losses associated with the 8”
and 10” Lovington/Artesia Intermediate Pipelines and the 2004 Product Pipelines,
Terminal and Related Assets, while the limit between $15,000,000 and $17,500,000
would apply only to Covered Environmental Losses associated with the 8” and 10”
Lovington/Artesia Intermediate Pipelines) and (2) $7.5 million in the case of
Covered Environmental Losses related

    14

--------------------------------------------------------------------------------



to the 2008 Crude Pipelines, Tanks and Related Assets. The Holly Entities will
not have any obligation under Section3.1 with respect to any Assets until the
Covered Environmental Losses of the Partnership Entities exceed $200,000.
3.3    Right of Way Indemnification. The Holly Entities shall indemnify, defend
and hold harmless the Partnership Entities from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney's and expert's fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Entities to the extent arising out of (a) the failure of the applicable
Partnership Entity to be the owner of such valid and indefeasible easement
rights or fee ownership interests in and to the lands on which any pipeline or
related pump station, tank farm or equipment conveyed or contributed or
otherwise Transferred (including by way of a Transfer of the ownership interest
of a Person or by operation of law) to the applicable Partnership Entity on the
Closing Date is located as of the Closing Date; (b) the failure of the
applicable Partnership Entity to have the consents, licenses and permits
necessary to allow any such pipeline referred to in clause (a) of this Section
3.3 to cross the roads, waterways, railroads and other areas upon which any such
pipeline is located as of the Closing Date; and (c) the cost of curing any
condition set forth in clause (a) or (b) above that does not allow any Asset to
be operated in accordance with Prudent Industry Practice, to the extent that the
Holly Entities are notified in writing of any of the foregoing within 10 years
after the Closing Date or, solely with respect to the 2008 Crude Pipelines,
Tanks and Related Assets, 15 years after the Closing Date, as applicable.
3.4    Additional Indemnification.
(a)    In addition to and not in limitation of the indemnification provided
under Section 3.1(a) and Section 3.3, the Holly Entities shall indemnify,
defend, and hold harmless the Partnership Entities from and against any losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs, and expenses (including, without limitation, court
costs and reasonable attorney’s and expert’s fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by the
Partnership Entities to the extent arising out of (i) events and conditions
associated with the operation of the Assets occurring before the Closing Date
(other than Covered Environmental Losses which are provided for under Section
3.1 and Section 3.2) to the extent that the Holly Entities are notified in
writing of any of the foregoing within five years after the Closing Date, (ii)
all legal actions pending against the Holly Entities on July 13, 2004, (iii) the
completion of remediation projects at the Partnership’s El Paso, Albuquerque and
Mountain Home terminals that were ongoing or scheduled as of July 13, 2004, (iv)
events and conditions associated with the Retained Assets and whether occurring
before or after the Closing Date, and (v) all federal, state and local tax
liabilities attributable to the operation or ownership of the Assets prior to
the Closing Date, including any such tax liabilities of the Holly Entities that
may result from the consummation of the formation transactions for the
Partnership Entities and the General Partner.
(b)    In addition to and not in limitation of the indemnification provided
under Section 3.1(b) or the Partnership Agreement, the Partnership Entities
shall indemnify, defend, and hold harmless the Holly Entities from and against
any losses, damages, liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Holly Entities to the extent arising out of events and
conditions associated with the operation of the Assets occurring on or after the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 3.1 except, where a Holly Entity is operating an Asset, to the
extent resulting from the negligent acts or omissions or willful misconduct of
such Holly

    15

--------------------------------------------------------------------------------



Entity), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in Section
7.7(a) of the Partnership Agreement.
3.5    Indemnification Procedures.
(a)    The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article III, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the Indemnified Party unless it includes
a full release of the Indemnified Party from such matter or issues, as the case
may be.
(c)    The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Article III, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 3.5. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.
(d)    In determining the amount of any loss, cost, damage or expense for which
the Indemnified Party is entitled to indemnification under this Agreement, the
gross amount of the indemnification will be reduced by all amounts recovered by
the Indemnified Party under contractual indemnities (other than insurance
policies) from third Persons. An Indemnified Party shall be obligated to pursue
all contractual indemnities that such Indemnified Party has with third Persons
outside of this Agreement, provided, however, if the Indemnified Party’s right
to such indemnification is assignable, the Indemnified Party may, in its sole
discretion and in lieu of pursuing such claim, elect to assign such
indemnification claim to the Indemnifying Party to pursue and shall reasonably
cooperate with the Indemnifying Party (including, without limitation, making its
relevant books, records, officers, information and testimony reasonably
available to the Indemnifying Party) in the Indemnifying Party’s pursuit of such
claim. In the event the Indemnified Party recovers under a contractual indemnity
from a third Person outside of this Agreement, the amount recovered, less the
reasonable out-of-pocket fees and expenses incurred by the Indemnified Party in
recovering such amounts, shall reduce the amount such Indemnified Party may
recover under this Article III and if the Indemnified Party receives any such
amounts subsequent

    16

--------------------------------------------------------------------------------



to an indemnification payment by the Indemnifying Party in respect of such
losses, then such Indemnified Party shall promptly reimburse the Indemnifying
Party for any payment made or expense incurred by such Indemnifying Party in
connection with providing such indemnification payment up to the amount so
received by the Indemnified Party.
(e)    The date on which notification of a claim for indemnification is received
by the Indemnifying Party shall determine whether such claim is timely made.
3.6    Limitation on Indemnification Obligations.
(a)    Notwithstanding anything in this Agreement to the contrary, when
referring to the indemnification obligations of the Holly Entities in Article
III, the definition of Holly Entities shall be deemed to mean solely (i) the
Holly Entity or Holly Entities that own or operate, or owned or operated
immediately prior to the transfer to the Partnership Entities, the Retained
Asset, Asset or other property in question with respect to which indemnification
is sought by reason of such Holly Entity’s or Holly Entities’ ownership or
operation of the Retained Asset, Asset or other property in question or that is
responsible for causing such loss, damage, injury, judgment, claim, cost,
expense or other liability suffered or incurred by the Partnership Entities for
which it is entitled to indemnification under Article III and (ii) Holly.
(b)     Notwithstanding anything in this Agreement to the contrary, when
referring to the indemnification obligations of the Partnership Entities in
Article III, the definition of Partnership Entities shall be deemed to mean
solely (i) the Partnership Entity or Partnership Entities that own or operate,
or owned or operated, the Asset or other property in Partnership Entity’s or
Partnership Group Entities’ ownership or operation of the Asset or other
property in question or that is responsible for causing such loss, damage,
injury, judgment, claim, cost, expense or other liability suffered or incurred
by the Holly Entities for which they are entitled to indemnification under
Article III, (ii) the Partnership and (iii) the Operating Partnership.
(c)    For the avoidance of doubt, any indemnification obligations of the Holly
Entities in Article III with respect to any indemnifiable losses incurred by or
attributable to the UNEV Pipeline shall be (i) limited to an amount that is the
product of (x) the amount of such losses, multiplied by (y) HEP UNEV’s direct or
indirect percentage ownership interest in the UNEV Pipeline at the time such
losses were incurred and (ii) payable to, for the benefit of and recoverable
solely by HEP UNEV or any Partnership Entity designated by HEP UNEV (and not by
UNEV Pipeline, LLC).
3.7    Exclusion from Indemnification. Notwithstanding anything in this
Agreement to the contrary, as used in Article III the definition of Assets shall
not include the Tulsa Transferred Assets, the Sinclair Transferred Assets or the
Additional Tulsa East Assets, though the parties hereto acknowledge the
environmental indemnity provided among certain of the Holly Entities and HEP
Entities with respect to the Sinclair Transferred Assets and the Additional
Tulsa East Assets contained in the Tulsa Throughput Agreement.
ARTICLE IV
General and Administrative Expenses
4.1    General
(a)    The Partnership will pay Holly an administrative fee (the “Administrative
Fee”) in the amount set forth on Schedule I to this Agreement, payable in equal
quarterly installments, for the provision by Holly and its Affiliates for the
Partnership Group’s benefit of all the general and administrative

    17

--------------------------------------------------------------------------------



services that Holly and its Affiliates have traditionally provided in connection
with the Assets including, without limitation, the general and administrative
services listed on Schedule I to this Agreement. The General Partner may agree
on behalf of the Partnership to increases in the Administrative Fee in
connection with expansions of the operations of the Partnership Group through
the acquisition or construction of new assets or businesses.
(b)    At the end of each year, the Partnership will have the right to submit to
Holly a proposal to reduce the amount of the Administrative Fee for that year if
the Partnership believes, in good faith, that the general and administrative
services performed by Holly and its Affiliates for the benefit of the
Partnership Group for the year in question do not justify payment of the full
Administrative Fee for that year. If the Partnership submits such a proposal to
Holly, Holly agrees that it will negotiate in good faith with the Partnership to
determine if the Administrative Fee for that year should be reduced and, if so,
by how much.
(c)    The Administrative Fee shall not include and the Partnership Group shall
reimburse Holly and its Affiliates for:
(i)    salaries of employees of Holly GP, to the extent, but only to the extent,
such employees perform services for the Partnership Group;
(ii)    the cost of employee benefits relating to employees of Holly GP, such as
401(k), pension, and health insurance benefits, to the extent, but only to the
extent, such employees perform services for the Partnership Group; and
(iii)    all sales, use, excise, value added or similar taxes, if any, that may
be applicable from time to time in respect of the services provided by the Holly
and its Affiliates to the Partnership pursuant to Section 4.1.(a).
(d)    Either Holly, on the one hand, or the Partnership, on the other hand, may
terminate this Article IV, by providing the other with written notice of its
election to do so at least six months prior to the proposed date of termination.
ARTICLE V
Right of First Refusal


5.1    Holly Right of First Refusal: Prohibition on Transfer of Refinery Related
Assets.
(a)    The Partnership Entities hereby grant to Holly a right of first refusal
on any proposed Transfer (other than a grant of a security interest to a bona
fide third-party lender or a Transfer to another Partnership Group Member) of
the Assets that serve the Holly Entities’ refineries.
(b)    The Partnership Entities are prohibited from Transferring any of the
Assets that serve the Holly Entities’ refineries to a Partnership Group Member
that is not a party to this Agreement. In the event the Partnership Entities
wish to Transfer any of the Assets that serve the Holly Entities’ refineries to
a Partnership Group Member that is not a party to this Agreement, they shall
first cause the proposed transferee Partnership Group Member to become a party
to this Agreement.
(c)    The Parties acknowledge that all potential Transfers of Sale Assets
pursuant to this Article V are subject to obtaining any and all required written
consents of governmental authorities and other third parties and to the terms of
all existing agreements in respect of the Sale Assets.

    18

--------------------------------------------------------------------------------



(d)    Notwithstanding anything in this Agreement to the contrary, as used in
Article V, the definition of Assets shall not include the Tulsa Transferred
Assets or the UNEV Pipeline, but shall expressly include the equity interests of
UNEV Pipeline, LLC then owned directly or indirectly by the Partnership
Entities.
5.2    Procedures.
(a)    If a Partnership Entity proposes to Transfer any of the Assets that serve
the Holly Entities’ refineries to any Person pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Partnership shall promptly give
written notice (a “Disposition Notice”) thereof to Holly. The Disposition Notice
shall set forth the following information in respect of the proposed Transfer:
the name and address of the prospective acquiror (the “Proposed Transferee”),
the Assets subject to the Acquisition Proposal (the “Sale Assets”), the purchase
price offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
Holly to reasonably determine the fair market value of such non-cash
consideration, the Partnership Entities’ estimate of the fair market value of
any non-cash consideration and all other material terms and conditions of the
Acquisition Proposal that are then known to the Partnership Entities. To the
extent the Proposed Transferee’s offer consists of consideration other than cash
(or in addition to cash) the Offer Price shall be deemed equal to the amount of
any such cash plus the fair market value of such non-cash consideration. In the
event Holly and the Partnership Entities agree as to the fair market value of
any non-cash consideration, Holly will provide written notice of its decision
regarding the exercise of its right of first refusal to purchase the Sale Assets
within 30 days of its receipt of the Disposition Notice (the “First ROFR
Acceptance Deadline”). Failure to provide such notice within such 30-day period
shall be deemed to constitute a decision not to purchase the Sale Assets. In the
event (i) Holly’s determination of the fair market value of any non-cash
consideration described in the Disposition Notice (to be determined by Holly
within 30 days of receipt of such Disposition Notice) is less than the fair
market value of such consideration as determined by the Partnership Entities in
the Disposition Notice and (ii) Holly and the Partnership Entities are unable to
mutually agree upon the fair market value of such non-cash consideration within
30 days after Holly notifies the Partnership Entities of its determination
thereof, the Partnership Entities and Holly shall engage a mutually-agreed-upon
investment banking firm to determine the fair market value of the non-cash
consideration. Such investment banking firm shall be instructed to return its
decision within 30 days after all material information is submitted thereto,
which decision shall be final. The fees of the investment banking firm will be
split equally between Holly and the Partnership Entities. Holly will provide
written notice of its decision regarding the exercise of its right of first
refusal to purchase the Sale Assets to the Partnership Entities within 30 days
after the investment banking firm has submitted its determination (the “Second
ROFR Acceptance Deadline”). Failure to provide such notice within such 30-day
period shall be deemed to constitute a decision by Holly not to purchase the
Sale Assets. If Holly fails to exercise a right during any applicable period set
forth in this Section 5.2(a), Holly shall be deemed to have waived its rights
with respect to such proposed disposition of the Sale Assets, but not with
respect to any future offer of Assets.
(b)    If Holly chooses to exercise its right of first refusal to purchase the
Sale Assets under Section 5.2(a), Holly and the Partnership Entities shall enter
into a purchase and sale agreement for the Sale Assets which shall include the
following terms:
(i)    Holly will agree to deliver cash for the Offer Price (or any other
consideration agreed to by Holly and the Partnership Entities (each in their
sole discretion));
(ii)    the Partnership Entities will represent that they have good and
indefeasible title to the Sale Assets, subject to all recorded and unrecorded
matters and all physical conditions and other

    19

--------------------------------------------------------------------------------



matters in existence on the closing date for the purchase of the Sale Assets,
plus any other such matters as Holly may approve, which approval will not be
unreasonably withheld. If Holly desires to obtain any title insurance with
respect to the Sale Assets, the full cost and expense of obtaining the same
(including but not limited to the cost of title examination, document
duplication and policy premium) shall be borne by Holly;
(iii)    the Partnership Entities will grant to Holly the right, exercisable at
Holly’s risk and expense, to make such surveys, tests and inspections of the
Sale Assets as Holly may deem desirable, so long as such surveys, tests or
inspections do not damage the Sale Assets or interfere with the activities of
the Partnership Entities thereon and so long as Holly has furnished the
Partnership Entities with evidence that adequate liability insurance is in full
force and effect;
(iv)    Holly will have the right to terminate its obligation to purchase the
Sale Assets under this Article V if the results of any searches, surveys, tests
or inspections conducted pursuant to Section 5.2(b)(ii) or Section 5.2(b)(iii)
above are, in the reasonable opinion of Holly, unsatisfactory;
(v)    the closing date for the purchase of the Sale Assets shall, unless
otherwise agreed to by Holly and the Partnership Entities, occur no later than
90 days following receipt by the Partnership Entities of written notice by Holly
of its intention to exercise its option to purchase the Sale Assets pursuant to
Section 5.2(a);
(vi)    the Partnership Entities shall execute, have acknowledged and deliver to
Holly a special warranty deed, assignment of easement, or comparable document,
as appropriate, in the applicable jurisdiction, on the closing date for the
purchase of the Sale Assets constituting real property interests conveying the
Sale Assets unto Holly free and clear of all encumbrances created by the
Partnership Entities other than those set forth in Section 5.2(b)(ii) above;
(vii)    the sale of any Sale Assets shall be made on an “as is,” “where is” and
“with all faults” basis, and the instruments conveying such Sale Assets shall
contain appropriate disclaimers; and
(viii)    neither the Partnership Entities nor Holly shall have any obligation
to sell or buy the Sale Assets if any of the material consents referred to in
Section 5.1(c) have not been obtained or such sale or purchase is prohibited by
Applicable Law.
(c)    Holly and the Partnership Entities shall cooperate in good faith in
obtaining all necessary governmental and other third Person approvals, waivers
and consents required for the closing. Any such closing shall be delayed, to the
extent required, until the third Business Day following the expiration of any
required waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended; provided, however, that such delay shall not exceed 120
days and, if governmental approvals and waiting periods shall not have been
obtained or expired, as the case may be, by such 120th day, then Holly shall be
deemed to have waived its right of first refusal with respect to the Sale Assets
described in the Disposition Notice and thereafter neither Holly nor the
Partnership shall have any further obligation under this Article V with respect
to such Sale Assets unless such Sale Assets again become subject to this Article
V pursuant to Section 5.2(d).
(d)    If the Transfer to the Proposed Transferee is not consummated in
accordance with the terms of the Acquisition Proposal within the later of (A)
180 days after the later of the applicable ROFR Acceptance Deadline, and (B) 10
days after the satisfaction of all governmental approval or filing requirements,
if any, the Acquisition Proposal shall be deemed to lapse, and the Partnership
or Partnership

    20

--------------------------------------------------------------------------------



Entity may not Transfer any of the Sale Assets described in the Disposition
Notice without complying again with the provisions of this Article V if and to
the extent then applicable.
ARTICLE VI
Holly Purchase Option


6.1    Option to Purchase Tulsa Transferred Assets. The Parties acknowledge the
purchase options and right of first refusal granted to an Affiliate of Holly
with respect to the Tulsa Transferred Assets in the Purchase Option Agreement.
ARTICLE VII
Miscellaneous


7.1    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
7.2    Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section and the Commercial Arbitration
Rules or the Federal Arbitration Act, the terms of this Section will control the
rights and obligations of the parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a party (“Claimant”) serving
written notice on the other party (“Respondent”) that the Claimant elects to
refer the Arbitrable Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30 day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select a third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of any of
the Holly Entities, the Partnership Entities or any of their affiliates and (ii)
have not less than seven years experience in the petroleum transportation
industry. The hearing will be conducted in Dallas, Texas and commence within 30
days after the selection of the third arbitrator. The Holly Entities, the
Partnership Entities and the arbitrators shall proceed diligently and in good
faith in order that the award may be made as promptly as possible. Except as
provided in the Federal Arbitration Act, the decision of the arbitrators will be
binding on and non-appealable by the parties hereto. The arbitrators shall have
no right to grant or award indirect, consequential, punitive or exemplary
damages of any kind. The Arbitrable Disputes may be arbitrated in a common
proceeding along with disputes under other agreements between the Holly
Entities, the Partnership Entities or their Affiliates to the extent that the
issues raised in such disputes are related. Without the written consent of
Holly, on behalf of the Holly Entities, and the Partnership, on behalf of the
Partnership Entities, no unrelated disputes or third party disputes may be
joined to an arbitration pursuant to this Agreement.

    21

--------------------------------------------------------------------------------



7.3    Notice.
(a)    Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of the delivery, with a receipt for delivery, (y) if refused, on the date of the
refused delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses.
Notices to the Holly Entities:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Email address: president@hollyfrontier.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Email address: generalcounsel@hollyfrontier.com
 
Notices to the Partnership Entities:
 
 
Holly Energy Partners, L.P.
c/o Holly Logistic Services, L.L.C.
 2828 N. Harwood, Suite 1300
 Dallas, Texas 75201
 Attention: President
Email address: president-HEP@hollyenergy.com


with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:


Holly Energy Partners, L.P.
 c/o Holly Logistic Services, L.L.C.
 2828 N. Harwood, Suite 1300
 Dallas, Texas 75201
 Attention: General Counsel
 Email address: general.counsel@hollyenergy.com



(b)    Either Party may at any time change its address for service from time to
time by giving notice to the other Party in accordance with this Section 7.3.

    22

--------------------------------------------------------------------------------



7.4    Entire Agreement. This Agreement, together with the other agreements and
instruments referred to herein, constitutes the entire agreement of the Parties
relating to the matters contained herein, superseding all prior contracts or
agreements, whether oral or written, relating to the matters contained herein.
7.5    Termination of Article II. The provisions of Article II of this Agreement
may be terminated by Holly upon a Change of Control of Holly.
7.6    Amendment or Modification. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the parties hereto. No
waiver of any provision of this Agreement shall be valid unless it is in writing
and signed by the party against whom the waiver is sought to be enforced. Any of
the exhibits or schedules to this Agreement may be amended, modified, revised or
updated by the parties hereto if each of Holly (on behalf of the Holly Entities)
and the Partnership (on behalf of the Partnership Entities) execute an amended,
modified, revised or updated exhibit or schedule, as applicable, and attach it
to this Agreement. Such amended, modified, revised or updated exhibits or
schedules shall be sequentially numbered (e.g. Exhibit A‑1, Exhibit A‑2, etc.),
dated and appended as an additional exhibit or schedule to this Agreement and
shall replace the prior exhibit or schedule, as applicable, in its entirety,
except as specified therein. No failure or delay in exercising any right
hereunder, and no course of conduct, shall operate as a waiver of any provision
of this Agreement. No single or partial exercise of a right hereunder shall
preclude further or complete exercise of that right or any other right
hereunder.
7.7    Assignment. No Party shall have the right to assign any of its rights or
obligations under this Agreement without the consent of the other Parties
hereto.
7.8    Additional Partnership Entities. In the event the General Partner desires
a Partnership Group Member who is not a party to this Agreement to acquire
Subject Assets or a Partnership Entity wishes to Transfer any of the Assets that
serve the Holly Entities’ refineries to a Partnership Group Member who is not a
party to this Agreement, then the Partnership Group Member that is the proposed
acquiror of the Subject Assets or transferee of the Assets that serve the Holly
Entities’ refineries may become a party to this Agreement by executing a joinder
in a form reasonably satisfactory to Holly (on behalf of the Holly Entities) and
the Partnership (on behalf of the Partnership Entities).
7.9    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
7.10    Severability. If any provision of this Agreement shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
7.11    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
7.12    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

    23

--------------------------------------------------------------------------------



7.13    Headings. Headings of the Sections of this Agreement are for convenience
of the parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.
7.14    [Intentionally omitted]
7.15    Limitation of Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY OTHER PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY
THIRD PARTIES WHICH SHALL NOT BE LIMITED BY THIS SECTION, THE PARTIES AGREE THAT
THE RECOVERY BY ANY PARTY, INCLUDING PURSUANT TO ARTICLE III, OF ANY
LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT (i) AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS COVENANTS,
AGREEMENTS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT OR (ii) BY REASON OF OR
ARISING OUT OF ANY OF THE EVENTS, CONDITIONS OR OTHER MATTERS LISTED IN SECTIONS
3.1, 3.3 OR 3.4 WHICH THE PARTIES HAVE AGREED TO INDEMNIFY THE OTHER PARTY
AGAINST, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR APPLY TO,
NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON
ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION
IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT SUCH
RESTRICTION AND LIMITATION SHALL NOT APPLY TO A PARTY’S OBLIGATION TO INDEMNIFY
THE OTHER PARTY UNDER SECTIONS 3.1, 3.3 OR 3.4 HEREOF, AS APPLICABLE, (y) AS A
RESULT OF A THIRD PARTY CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES AGAINST SUCH INDEMNIFIED PARTY OR (z) INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES THAT ARE A RESULT OF SUCH INDEMNIFYING PARTY’S OR
ITS AFFILIATES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE). FOR PURPOSES OF THIS SECTION 7.15,
“AFFILIATES” OF THE INDEMNIFYING PARTY SHALL NOT INCLUDE THE PARTNERSHIP GROUP
MEMBERS WHEN A HOLLY ENTITY IS THE INDEMNIFYING PARTY AND SHALL NOT INCLUDE THE
HOLLY GROUP MEMBERS WHEN THE INDEMNIFYING PARTY IS A PARTNERSHIP ENTITY.
[Remainder of Page Intentionally Left Blank.]



    24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of September 26, 2014.


 
HOLLY ENTITIES:


HOLLYFRONTIER CORPORATION
HOLLY REFINING & MARKETING COMPANY – WOODS CROSS LLC
NAVAJO REFINING COMPANY, L.L.C.
NAVAJO PIPELINE CO., L.P.
HOLLY REFINING & MARKETING
– TULSA LLC
FRONTIER REFINING LLC
FRONTIER EL DORADO REFINING LLC




 
By:
/s/ Michael C. Jennings
 
Name:
Title:
Michael C. Jennings
Chief Executive Officer and President








[Signature Page 1 of 1 to Tenth Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------



 
 
 
 
PARTNERSHIP ENTITIES:


HOLLY ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
HEP Logistics Holdings,, L.P.
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Holly Logistic Services, L.L.C.
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
 
Name:
Title:
Bruce R. Shaw
President
 
 
 
 
 
 
 
 
 
 
HOLLY ENERGY PARTNERS – OPERATING, L.P.
HOLLY LOGISTIC SERVICES, L.L.C.
HEP LOGISTICS GP, L.L.C.
HEP TULSA LLC
ROADRUNNER PIPELINE, L.L.C.
HOLLY ENERGY STORAGE – TULSA LLC
HOLLY ENERGY STORAGE – LOVINGTON LLC
CHEYENNE LOGISTICS LLC
EL DORADO LOGISTICS LLC
HEP UNEV HOLDINGS LLC
HEP UNEV PIPELINE LLC


 
 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
 
Name:
Title:
Bruce R. Shaw
President
 
 
 
 
 
 
 
 
 
 
HEP LOGISTICS HOLDINGS, L.P.


 
 
 
 
By:
Holly Logistic Services, L.L.C,
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
 
Name:
Title:
Bruce R. Shaw
President



    

[Signature Page 2 of 2 to Tenth Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------





 
 
 


HEP MOUNTAIN HOME, L.L.C.
HEP PIPELINE GP, L.L.C.
HEP PIPELINE, L.L.C.
HEP REFINING GP, L.L.C.
HEP REFINING, L.L.C.
HEP WOODS CROSS, L.L.C.
LOVINGTON-ARTESIA, L.L.C.


 
 
 
By:
HOLLY ENERGY PARTNERS – OPERATING, L.P.
Sole Member


 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
 
Name:
Bruce R. Shaw
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
HEP NAVAJO SOUTHERN, L.P.
HEP PIPELINE ASSETS, LIMITED
PARTNERSHIP
 
 
 
 
 
 
 
 
By:
HEP Pipeline GP, L.L.C.
General Partner


 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
Name:
Bruce R. Shaw
 
 
 
Title:
President
 
 
 
 
 
 
 
 
HEP REFINING ASSETS, L.P.
 
 
 
 
 
 
 
 
By:
HEP Refining GP, L.L.C.
Its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce R. Shaw
 
 
 
Name:
Bruce R. Shaw
 
 
 
Title:
President








[Signature Page 3 of 3 to Tenth Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------




SCHEDULE I


Administrative Fee
 
Amount of Annual Administrative Fee
Years beginning July 13, 2004 through June 30, 2007
$2,000,000
Years beginning July 1, 2007 through February 29, 2008
$2,100,000
Years beginning March 1, 2008
$2,300,000



General and Administrative Services
(1)executive services
(2)    finance, including treasury, and administration services
(3)    information technology services
(4)    legal services
(5)    health, safety and environmental services
(6)    human resources services





Schedule I